Citation Nr: 9928729	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1958.

This appeal arises from a November 1994 rating decision of 
the Columbia, South Carolina Regional Office (RO) that 
granted service connection for PTSD and assigned a 10 percent 
evaluation effective from August 26, 1993.  By rating 
decision in November 1996, a 30 percent evaluation was 
assigned for PTSD effective from August 1993.  The veteran 
testified in July 1999 before the undersigned member of the 
Board in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the pendency of this appeal dating from the grant 
of service connection, the old psychiatric rating criteria as 
in effect prior to November 7, 1996 are more favorable to the 
veteran's claim.

3.  From the date service connection was granted effective 
from August 26, 1993, the veteran's PTSD was manifested by 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and there 
was severe impairment in the veteran's ability to obtain or 
retain employment.

4.  From the date of VA hospitalization on February 16, 1999, 
the veteran's PTSD has been manifested by total occupational 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service connected PTSD, effective from August 26, 
1993, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).

2.  The criteria for the assignment of a 100 percent rating 
for the service connected PTSD, effective from February 16, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On VA PTSD clinical team evaluation in December 1992, it was 
noted that after having been screened in August 1992, the 
veteran was receiving medication and attending group Rap 
sessions.  The diagnoses included PTSD; a GAF score of 55 
indicating moderate impairment in social and industrial 
functioning with chronic disturbance in mood was assigned.  
It was further noted that the veteran had experienced chronic 
difficulties with PTSD symptoms although on self-reporting he 
appeared to exaggerate symptoms.  

On VA psychiatric examination in April 1994, it was reported 
that the veteran had not been employed since 1984.  The 
veteran related nightmares dealing with combat experiences.  
He described a chronic mood disturbance and he could not 
remember a period of time over the past 25 years during which 
time he was free of depression.  The diagnoses included PTSD.  
The veteran had been exposed to a full range of combat 
stressors and he suffered from worsening PTSD symptoms.  The 
overall level of social and occupational impairment, given 
his current symptoms, was assessed as moderate to severe.

Of record are notations from 1993 through 1995 from weekly 
rap group sessions.  These notations provide general 
information about the group meeting.

At a hearing at the RO in April 1995, the veteran testified 
that he had been in group therapy since 1993; that he only 
got three and one-half hours of sleep a night; that he 
suffered from nightmares and flashbacks; and although he 
lived with his son, he described himself as being a loner who 
did not socialize.

On VA psychiatric examination in October 1996, it was 
reported that the veteran was followed at the Charleston VA 
medical center for medication.  He attended weekly therapy 
sessions.  The only people he seemed to get along with were 
other veterans who understood what he was going through.  He 
reported suffering nightmares four times a week, and he 
suffered from other forms of sleep disturbance.  He would get 
upset, and he even cried during group meetings.  He had 
recurrent recollections that occurred every day.  He made 
efforts to avoid thoughts and to stay busy to keep his mind 
off of service.  He avoided social gatherings and he liked to 
be alone and away from people.  He was irritable about 75 to 
80 percent of the time and he would easily lose his temper.  
On examination, eye contact was fair.  Mood was depressed; 
affect was restricted overall.  The diagnoses included PTSD, 
moderate to severe.  A GAF score of 60 was assigned.  The 
veteran was tearful during the interview, and he exhibited 
some cognitive difficulties including difficulty with 
concentration and memory.  

By rating decision in November 1996, a 30 percent evaluation 
was assigned for PTSD effective from August 1993.

A November 1997 statement from Edward McNeil, M.D., indicates 
that the veteran continued to be under close treatment for 
underlying depression which dated back to post traumatic 
exposure in service.  He attended counseling and medications 
were administered on a continuing basis.  The veteran related 
feelings of being frightened and having paranoia, flashbacks 
and nightmares.  He was also being treated for panic attacks.  

A November 1997 statement from a VA psychologist indicates 
that the veteran could no longer be around old friends, and 
he had started drinking to keep old memories away.  He had 
been sober since 1992.  The veteran regularly suffered from 
night terrors, uncontrollable sadness, fearfulness, 
alienation, hypervigilance and limited interpersonal 
relationships.  As the veteran aged, his defenses against 
PTSD became less effective and more tenuous as was his 
ability to manage gainful employment.  His disability was 
deemed to be chronic, severe and progressive.

In March 1998, the veteran testified that he no longer went 
to church, that he had difficulty concentrating and 
remembering things, that his ability to tolerate others had 
lessened, and that he did not socialize.

A statement from a VA psychologist in August 1998 indicates 
that since November 1997, the veteran had attended a weekly 
combat stress group and was compliant on prescribed 
medication.  His ability to tolerate day-to-day stressors 
continued to deteriorate, as was his ability to learn and 
maintain new information.  He was plagued with daily 
intrusive thoughts of death and destruction from service.  
His inability to tolerate frustration had resulted in serious 
incidents within his family and one such incident had lead to 
his arrest.  The veteran's chronic condition continued to 
progress.  Therapeutic attempts were directed toward managing 
symptomatology and slowing down the pace of his disability.

On VA psychiatric examination in September 1998, it was noted 
that there were no old records for the veteran.  Symptoms had 
been continuous since service and had gradually worsened in 
frequency and severity.  The veteran now reported having 
symptoms six to eight times a day.  Usually, he would dream 
once or twice a night of a traumatic event from service.  
Also related were flashbacks and reliving of events during 
the day.  He avoided television shows that would remind him 
of experiences as well as hunting and group gatherings.  The 
veteran isolated himself from other people and activities due 
to fear that he would experience symptoms.  He suffered from 
sleep disturbance.  He was excessively irritable with 
relatively minor things such as a door slamming.  The veteran 
was hypervigilant and would check all around his house 
whenever he entered or left his home.  He had an exaggerated 
startle response.  On examination, the veteran described 
having survival guilt.  There was no formal though disorder 
and the veteran was capable of managing his own funds.  There 
was mild slowing to his responses and to his speech.  At one 
point, he briefly became tearful as he discussed a traumatic 
event.  Mood was described as sad.  He was neatly dressed and 
groomed and he was able to maintain personal hygiene.  
Although he was forgetful, the veteran was able to compensate 
by making lists for himself.  He described having ongoing 
anxiety and being nervous all the time.  The veteran was 
deemed as being able to manage his own interests.  The 
diagnosis was chronic PTSD; current stressors seemed 
generally to be mild.  A GAF score of 70 was assigned.  

Received in February 1999 were records dating from April 1998 
to include an incident report that shows that the police had 
responded in reference to a person with a gunshot wound.  The 
victim was transported to the hospital and the suspect (the 
veteran) was located and placed under arrest for assault and 
battery with an intent to kill.  

A February to March 1999 VA hospital summary shows that the 
veteran was admitted for intensive treatment of PTSD.  The 
veteran had been meeting with the same group members in a 
weekly outpatient group for several months.  He came into the 
program with these group members as a cohort group.  He had 
no difficulty bonding with these group members.  The veteran 
had been ineffective coping with the residual effects of war 
experiences as evidenced by nightmares, flashbacks, 
uncontrolled anger, depression, low self-esteem, fatigue, 
feelings of guilt, insomnia, self-isolation, suicidal 
ideation, homicidal ideation, anxiety, decreased libido, and 
intrusive thoughts.  

On examination, the veteran was alert and cooperative and he 
was oriented times three.  No delusional ideation was 
verbalized.  There was no evidence of auditory or visual 
hallucinations. Active suicidal or homicidal ideation was 
denied.  Interviews were carried out by treatment team 
members.  Medications were continued.  The veteran 
successfully completed the PTSD treatment program.  The 
primary focus of his therapy was on how his traumatic 
military experiences had impacted on his daily life.  The 
veteran required further outpatient follow-up to continue to 
work on his PTSD issues.  The veteran was assessed as being 
unemployable due to PTSD and to be totally disabled.  He was 
emotionally labile, and he had extremely low tolerance for 
stress due to the severity of his PTSD symptoms.  Even with 
minimal amounts of stress, PTSD symptoms were aggravated and 
he would become increasingly dysfunctional and his overall 
condition would deteriorate.  The diagnosis was PTSD.  A 
current GAF score of 40 was assigned.  

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  A claim for an increased evaluation is 
well-grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  In this 
case, the veteran has asserted that his service connected 
disability is worse than currently evaluated, and he has thus 
stated a well-grounded claim.  In addition, all evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained, and the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the grant of service connection, 
the Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's PTSD as they are more favorable to the 
veteran's claim.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).  The Court has ruled that the 
three criteria for a 100 percent rating are each independent 
bases for awarding a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In other words, if the veteran is found 
to be demonstrably unable to obtain or retain employment, the 
regulations provide for a 100 percent rating.

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1999).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1998) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The Board notes that the RO has reviewed the veteran's claim 
under the provisions of both the "old" and "new" 
diagnostic criteria as evidenced by the statement of the case 
issued in October 1997.  However, the RO determined that a 
rating in excess of the current 30 percent was not warranted 
under either criteria. 

From the inception of the grant of service connection in 
August 1993, there are several themes that have consistently 
appeared in the record relative to the degree of disability 
resulting from PTSD.  The veteran has attended weekly group 
therapy sessions.  He has been continued on a course of 
psychotropic medications.  He has suffered from chronic 
difficulties with his mood, sleep disturbance, cognitive 
difficulties with concentration and memory, and significant 
impairment with his ability to relate with others and to 
perform in a work setting.  

Mental health care providers have assessed the level of 
social and industrial disability resulting from PTSD as 
moderate to severe on VA psychiatric examination in April 
1994, and as moderate to severe on VA psychiatric examination 
in October 1996 (a GAF score of 60 was assigned that reflects 
moderate symptoms or moderate impairment in social and 
occupational functioning).  Dr. McNeil indicated in November 
1997 that the veteran continued to be under close treatment 
for PTSD symptoms.  On VA psychological evaluation in 
November 1997, it was noted that the veteran's defenses 
against PTSD had become less effective and his disability was 
deemed to be progressive, chronic and severe.  On VA 
psychological evaluation in August 1998, it was noted that 
the veteran's chronic condition continued to progress.  

An additional comment as to the VA psychiatric examination 
conducted in September 1998 is necessary.  The examiner at 
that time determined that symptoms relating to PTSD were mild 
and a GAF score of 70 was assessed which represents the 
presence of some mild symptoms.  This assessment is greatly 
at odds with the remainder of the medical evidence.  In this 
regard, the Board notes that the examiner reported that the 
veteran's medical records were not available at the time of 
the examination.  The Court has observed that VA is required 
to conduct an accurate and descriptive medical examination 
based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; 
Green v. Derwinski, 1 Vet. App. 121 (1991).  As the September 
1998 VA psychiatric examination was conducted without benefit 
of the complete medical record and, is thereby fundamentally 
flawed, the examination results have been discounted for the 
purposes of the instant adjudication.

Upon review of the record as described above, the Board finds 
that the evidence from August 1993 does not clearly 
demonstrate whether the degree of disability resulting from 
PTSD reflected considerable or severe impairment under the 
old rating criteria.  The examiners evaluated PTSD 
symptomatology as ranging from moderate to severe in degree.  
When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Accordingly, in consideration of the chronic and debilitating 
nature of the veteran's disability picture, the Board finds 
that PTSD symptomatology more nearly approximated the 
criteria for the assignment of a 70 percent evaluation due to 
severe impairment in the veteran's ability to establish and 
maintain relationships and severe impairment in his ability 
to obtain or retain employment effective from the grant of 
service connection in August 1993.  

The evidence does not show that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community (the veteran 
lived with a wife or a son at times and he described being 
able to relate to his Vietnam comrades), that there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality (examination reports showed no 
formal thought disorder-veteran was oriented times three and 
was able to handle his own funds), or that the veteran was 
demonstrably unable to obtain or retain employment prior to 
February 1999 (see VA examination reports and assessments to 
the effect that the veteran was not totally incapable of 
employment).  Thus, the criteria for a 100 percent rating 
under the old criteria were not demonstrated from August 1993 
until the time of the veteran's VA hospitalization in 
February 1999.  During this same period of time, the criteria 
for a 100 percent rating under the new criteria were not 
demonstrated.  There was no formal thought disorder, evidence 
of hallucinations or delusions, the inability to perform 
activities of daily living or persistent danger of hurting 
himself or others.  

The February to March 1999 report of VA hospitalization shows 
that the veteran was admitted for intensive treatment of 
PTSD.  Following a course of group therapy and medications, 
the veteran successfully completed the PTSD treatment 
program.  It was determined that the veteran was emotionally 
labile and that he had an extremely low tolerance level due 
to the severity of his PTSD symptoms.  A current GAF score of 
40 was assigned.  This score represents some impairment in 
reality testing or communication, or major impairment in 
several areas such as work and family relations; that is, a 
depressed man who avoids friends and is unable to work.  The 
summary specifically includes the assessment that the veteran 
was unemployable due to PTSD.  

This evidence demonstrates that the veteran has suffered from 
total impairment in occupational functioning and that he has 
been demonstrably unable to obtain or retain employment since 
the February 1999 hospitalization.  This evidence therefore 
supports the assignment of a 100 percent evaluation under DC 
9411.  See Johnson, supra. 


ORDER

Entitlement to a 70 percent schedular rating for the service 
connected PTSD from August 26, 1993 is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.

Entitlement to a 100 percent schedular rating for the service 
connected PTSD from February 16, 1999 is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

